DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 16 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention.
Claim 16 recites the limitation "the sensing modules" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	In support of compact prosecution, the Claim 16 limitation “each of the sensing modules comprise a controller of the one or more controllers” is construed “each of the first sensing elements comprise a controller, the controller configured to”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each Claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seacat (US 2018/0238016) in view of Kernebeck (US 2015/0025761) and Duindam (US 2016/0183841). All reference is to Seacat unless indicated otherwise.

Regarding Claims 1 and 17 (Original), Seacat teaches a system for navigating an operator of a self-propelled vehicle for coupling with an attachment implement therefor, the system comprising; and a method of navigating an operator of a self-propelled vehicle for coupling with an attachment implement therefor, the method comprising:
a plurality of first sensing [¶0024, “the sensors 302 may include, for example, inductive proximity sensors, capacitive proximity sensors, strain gauges, load cells, speed sensors, accelerometers, vibration sensors, force or resistance sensors, load level sensors, load tilt or angle sensors, load weight sensors, location stability sensors (e.g., motion caused by waves), or any combination thereof”] elements [¶0024] arranged with respect [¶0024, “Signals output by the sensors 302 may be used in part to determine one or more parameters for controlling the work vehicle 100 while the automated coupling process is initiated, performed, and completed”] to a coupler [fig. 1A @300] which is moveable [when 100 moves 300 moves] in association with the self-propelled vehicle [fig. 1A @100];
a plurality of second sensing elements [¶0024 teaches a plurality of sensors disposed on the implement 200] arranged with respect [¶0024] to the attachment implement [fig. 1A @200];
a user interface [fig. 3 @530] in functional communication [¶0066] with at least the plurality of first sensing elements [fig. 3 @302] and 
configured to display information corresponding to the location of the attachment implement and the coupler [¶0064, the user interface 530 is also configured to display informative notices related to the work vehicle and/or condition(s) of component(s) of the work vehicle via the display component 532 … The informative notices may include notices about the automated coupling process, the locations and/or conditions of components of the work vehicle and/or the implement, among others”]  
Seacat does not teach the first sensing element forming a sensing pair with a respective second sensing element; the user interface configured to display indicia, for each of the plurality of sensing pairs, corresponding to a three-dimensional spatial orientation of the first and second sensing elements with respect to each other
Kernebeck teaches a first sensing element [fig. 3 @110 and 112] forming a sensing pair [¶0036, “the detecting device consists of a first sensor 110 for detecting the magnetic field of the first magnet 106 and a second sensor 112 for detecting the magnetic field of the second magnet 108”] with a respective second sensing element [fig. 3 @106 and 108];
determine [¶0040, “FIG. 2 depicts a flow diagram of a procedure for the determination of a relative position according to an embodiment. By means of this procedure, it is possible to determine, for example, a relative position between the components of an operating device, as it is depicted in FIG. 1”] a three-dimensional spatial orientation of the first and second sensing elements with respect to each other [¶0067, “Magnet 106 can perform relative movements 540 in relation to sensor 110, as they are depicted by means of the arrows. These could be rotational movements or tilting movements, where a longitudinal axis of magnet 106 is inclined in relation to a surface of sensor 110. Hereby, a distance between the pole of magnet 106, which is facing sensor 110, and the center point of sensor 110 is changed”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the first and second elements of the magnetic field sensor, taught by Kernebeck, as a sensor pair into the system and method taught by Seacat, in order to determine a three-dimensional orientation between the self-propelled vehicle coupler and the attachment implement using sensor that is simple, reliable and can be configured such that the sensor portion, attached to the attachment implement, does not require power or signal connections to provide the desired orientation sensing [Kernebeck: ¶0006] 
Seacat in view of Kernebeck does not teach the user interface configured to display a plurality of indicia, corresponding to the plurality of determined three-dimensional spatial orientations 
Duindam teaches a user interface [fig. 3 @300] configured to display indicia [fig. 10 @608], corresponding to the determined three-dimensional spatial orientation [Kernebeck: fig. 2 determines the three-dimensional orientation of the sensor pair which corresponds to data determined in Duindam: fig. 10 @606 where the target corresponds to the second sensing element and the tip portion corresponds to the first sensing element]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the user interface taught by Duindam into the system and method steps taught by Seacat in view of Kernebeck, in order to provide a display system and method for transforming a determined three-dimensional spatial orientation into easily visualized graphic elements that can be visualized using a 2D display device
Seacat in view of Kernebeck and Duindam does not teach the user interface is configured to display a plurality of the indicia 
Before the application was filed one of ordinary skill in the art would understand how to modify the graphical interface, taught by Duindam, to receive a plurality of data signals, each signal representing the three-dimensional spatial orientation of a sensor pair, as taught by Seacat in view of Kernebeck, and display the indicia taught by Duindam for each of the plurality of received data signals with a reasonable expectation of success. 

Regarding Claim 9 (Original), Seacat teaches a self-propelled vehicle comprising: 
a main frame [fig. 1A @102] supported by one or more [fig. 1A @105 (one on each side of main frame 102)] ground engaging units [fig. 1A @105]; 
a coupler [fig. 1B @300] moveable in association with the self-propelled vehicle [movement of fig. 1A @102 moves 300 via 110]; 
a plurality [¶0045] of first sensing elements [fig. 1D @302] arranged with respect to the coupler [¶0045, “The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300”]; 
a plurality of second sensing elements arranged with respect to an attachment implement [¶0024 teaches a plurality of sensors 302 on the implement 200]
Seacat does not teach one or more controllers configured to determine three-dimensional spatial orientations for each one of the plurality of first sensing elements with respect to a corresponding second sensing element; and a user interface in functional communication with the one or more controllers and configured to display indicia corresponding to the plurality of determined three-dimensional spatial orientations
Kernebeck teaches one or more controllers [fig. 1 @114] configured to determine a three-dimensional spatial orientation [¶0040, “FIG. 2 depicts a flow diagram of a procedure for the determination of a relative position according to an embodiment. By means of this procedure, it is possible to determine, for example, a relative position between the components of an operating device, as it is depicted in FIG. 1”, ¶0067, “Magnet 106 can perform relative movements 540 in relation to sensor 110, as they are depicted by means of the arrows. These could be rotational movements or tilting movements, where a longitudinal axis of magnet 106 is inclined in relation to a surface of sensor 110. Hereby, a distance between the pole of magnet 106, which is facing sensor 110, and the center point of sensor 110 is changed”] for the first sensing elements [fig. 3 @110 and 112] with respect to a corresponding [fig. 3 illustrates a second sensing element 106 corresponding to a first sensing element 110] second sensing element [fig. 3 @106 and 108]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the first and second elements of the magnetic field sensor, taught by Kernebeck, as a sensor pair into the system and method taught by Seacat, in order to determine a three-dimensional orientation between the self-propelled vehicle coupler and the attachment implement using sensor that is simple, reliable and can be configured such that the sensor portion, attached to the attachment implement, does not require power or signal connections to provide the desired orientation sensing [Kernebeck: ¶0006]  
Seacat in view of Kernebeck does not teach a user interface in functional communication with the one or more controllers and configured to display indicia corresponding to the plurality of determined three-dimensional spatial orientations
Duindam teaches a user interface [fig. 3 @300] configured to display indicia [fig. 4 @400, 492, and 410] corresponding to the determined three-dimensional spatial orientation [fig. 10 @608, fig. 4 @404 illustrates the relative orientation in the x and y axis, fig. 4 @410 illustrates the relative orientation in the z axis]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the user interface taught by Duindam into the system and method steps taught by Seacat in view of Kernebeck, in order to provide a display system and method for transforming a determined three-dimensional spatial orientation into easily visualized graphic elements that can be visualized using a 2D display device
Seacat in view of Kernebeck and Duindam does not teach a user interface in functional communication with the one or more controllers and configured to display a plurality of the indicia
Before the application was filed one of ordinary skill in the art would understand how to modify the graphical interface, taught by Duindam, functionally communicate with one or more controllers to receive a plurality of data signals, each signal representing the three-dimensional spatial orientation of a sensor pair, as taught by Seacat in view of Kernebeck, and display the indicia taught by Duindam for each of the plurality of received data signals with a reasonable expectation of success. 

Regarding Claims 2, 10, and 18 (Original), Seacat in view of Kernebeck and Duindam teaches the system of Claim 1, the self-propelled vehicle of Claim 9, and the method of Claim 17, wherein:
the user interface [Duindam: fig. 3 @300] comprises a portion [Duindam: fig. 3 @314] for the sensing pairs [Duindam: fig, 3 @314 represents the three dimensional spatial orientation of the sensing pair determined by Kernebeck and received by Duindam: fig. 10 @606],
the portion comprising an indicator dynamically [Duindam: ¶0027, fig. 4 @402] adjusted in position corresponding to first [Duindam: fig. 4 @x-axis] and second dimensions [Duindam: fig. 4 @y-axis] of alignment of the corresponding first and second sensing elements with respect to each other [Duindam: fig. 4 @404 represents the alignment data calculated by Kernebeck between the first and second sensing elements], and
the indicator [Duindam: fig. 4 @402] further dynamically adjusted in appearance corresponding to a third dimension of distance [Duindam: ¶0051, “A third translational degree of freedom, insertion/extraction or distance along a Z-axis (into or out of the plane of the two-dimensional image 314), of the tip portion 218 of the interventional instrument is indicated by symbol 410”] between the corresponding first [Kernebeck: fig. 3 @110 and 112] and second [Kernebeck: fig. 3 @106 and 108] sensing elements [Kernebeck: fig. 2 determines 3D spatial relationship between first and second sensor elements which includes z axis data or distance and sends 3D data to Duindam: fig. 10 @606]
Seacat in view of Kernebeck and Duindam does not teach the user interface is configured to display the indicator in a plurality of portions 
Before the application was filed one of ordinary skill in the art would understand how to modify the graphical interface, taught by Duindam, to receive a plurality of data signals, each signal representing the three-dimensional spatial orientation of a sensor pair, as taught by Seacat in view of Kernebeck, and display the indicia taught by Duindam for each of the plurality of received data signals as an indicator with a reasonable expectation of success. 

Regarding Claims 3, 11, and 19 (Original), Seacat in view of Kernebeck and Duindam teaches the system of Claim 2, the self-propelled vehicle of Claim 10, and the method of Claim 18, wherein 
the portion [Duindam: fig. 4 @314] comprises a crosshair representing the first and second dimensions [Duindam; fig. 4 illustrates the claimed graphic] 
Seacat in view of Kernebeck and Duindam does not teach the user interface is configured to display the indicator in a plurality of portions 
Before the application was filed one of ordinary skill in the art would understand how to modify the graphical interface, taught by Duindam, to receive a plurality of data signals, each signal representing the three-dimensional spatial orientation of a sensor pair, as taught by Seacat in view of Kernebeck, and display the indicia taught by Duindam for each of the plurality of received data signals as an indicator with a reasonable expectation of success. 

Regarding Claims 4, 12, and 20 (Original), Seacat in view of Kernebeck and Duindam teaches the system of Claim 2, the self-propelled vehicle of Claim 10, and the method of Claim 19, wherein 
the indicator in the portion is color-coded corresponding to the distance [¶0057, “If the target location 312 was the ultimate target (rather than a waypoint or other intermediate point), such as a tumor or other operation site, then system may display an indication to that effect (e.g. a change in color or symbol)”] between the corresponding first and second sensing elements [Kernebeck: fig. 2 determines 3D spatial relationship between first and second sensor elements which includes z axis data or distance and sends 3D data to Duindam: fig. 10 @606]
Seacat in view of Kernebeck and Duindam does not teach the user interface is configured to display the indicator in a plurality of portions 
Before the application was filed one of ordinary skill in the art would understand how to modify the graphical interface, taught by Duindam, to receive a plurality of data signals, each signal representing the three-dimensional spatial orientation of a sensor pair, as taught by Seacat in view of Kernebeck, and display the indicia taught by Duindam for each of the plurality of received data signals as an indicator with a reasonable expectation of success.

Regarding Claims 5 and 13 (Original), Seacat in view of Kernebeck and Duindam teaches the system of Claim 1 and the self-propelled vehicle of Claim 9, wherein 
the second sensing elements [Kernebeck: fig. 3 @106 and 108] comprise magnets [Kernebeck: ¶0036] mounted in a defined orientation [Kernebeck: fig. 1 illustrates second sensor elements magnet 106, Seacat: ¶0064 teaches sensor 302 used to determine orientation which is construed as mounted on 200 in a defined orientation to measure orientation] on the attachment implement [Seacat: ¶0024 teaches a plurality of sensors 302 on the implement 200], and 
the first sensing elements [Kernebeck: fig. 3 @110 and 112] comprise a like number [Kernebeck: fig. 3 teaches 1 magnet to 1 sensor module] of sensor modules [Kernebeck: ¶0036] mounted in a corresponding defined orientation [Kernebeck: fig. 1 illustrates first sensor elements 110, Seacat: ¶0064 teaches sensor 302 used to determine orientation which is construed as mounted on 300 in a defined orientation to measure orientation] with respect to the coupler [Seacat: ¶0024 teaches a plurality of sensors 302 on the implement 200].

Regarding Claim 7 (Original) Seacat in view of Kernebeck and Duindam teaches the system of Claim 5, wherein each of the sensing modules comprise a controller configured to: 
receive signals corresponding to a respective magnetic field strength from each of the sensors, determine relative positions of each sensor with respect to the corresponding magnet [Kernebeck: fig. 2 @220, ¶0041], and 
generate output signals [Kernebeck: fig. 2 @224, ¶0041] to the user interface [Duindam: fig. 10 @606] via a communications network [Kernebeck: fig. 1 @114 output signal], 
the output signals corresponding to the three-dimensional [Kernebeck: ¶0053 teaches 3D] spatial orientation of the sensing module with respect to the magnet [Kernebeck: ¶0041, “In a step 224, the sensor signals are combined with each other in order to determine the relative position of the transmitter device and of the detecting device, and thus, for example, between the first component and the second component of the operating device”].

Regarding Claims 8 and 15 (Original), Seacat in view of Kernebeck and Duindam teaches the system of Claim 1 and the self-propelled vehicle of Claim 9, wherein 
the self-propelled vehicle [fig. 1A] comprises a main frame [fig. 1A @102] and a boom [fig. 1A @110] having a distal end moveable with respect to the main frame, wherein 
the plurality of first sensing elements [fig. 1A @302] and the coupler [fig. 1A @300] are arranged at the distal end of the boom [fig. 1A illustrates claimed structure].

Regarding Claim 16 (Original), Seacat in view of Kernebeck and Duindam teaches the self-propelled vehicle of Claim 15, wherein
each of the first sensing elements [Kernebeck: fig. 1 @110] comprise a controller [Kernebeck: fig. 1 @114], the controller configured to: 
receive signals corresponding to a respective magnetic field strength from each of the sensors, determine relative positions of each sensor with respect to the corresponding second sensing element [Kernebeck: fig. 2 @220, ¶0041], and 
generate output signals [Kernebeck: fig. 2 @224, ¶0041] to the user interface [Duindam: fig. 10 @606] via a communications network [Kernebeck: fig. 1 @114 output signal],
the output signals corresponding to the three-dimensional spatial orientation [Kernebeck: ¶0053 teaches 3D]  of the sensing element with respect to the magnet [Kernebeck: ¶0041, “In a step 224, the sensor signals are combined with each other in order to determine the relative position of the transmitter device and of the detecting device, and thus, for example, between the first component and the second component of the operating device”].

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seacat in view of Kernebeck, Duindam, and Crescentini (US 2020/0025843). All reference is to Seacat unless indicated otherwise.

Regarding Claims 6 and 14 (Original), Seacat in view of Kernebeck and Duindam teaches the system of Claim 5 and the self-propelled vehicle of Claim 13, wherein
each of the sensor modules [Kernebeck: fig. 6a @110 and 112] comprise a plurality of Hall-effect sensors [Kernebeck: fig. 6a illustrates two sensors and ¶0011 teaches three sensors for a 3D position], and 
configured to detect a differential strength of a magnetic field [¶0011, “One sensor is thus designated for each magnetic field. Since the first magnetic field and the second magnetic field can be aligned in opposite direction towards each other, a potential magnetic disturbance can lead to an amplification of the detected magnetic field in one of the sensors, and to a reduction of the detected magnetic field in the other one of the sensors … The term scanning level is to be understood as an area which is penetrated by a magnetic field which is to be detected or scanned by means of the sensor. A two dimensional sensor may consist of two scanning levels and a three dimensional sensor may consist of three scanning levels, which are aligned orthogonally towards each other respectively”] generated from the plurality of second sensing elements [Kernebeck: fig. 6a @106 (magnet)]
Seacat in view of Kernebeck and Duindam does not teach a plurality of Hall-effect sensors mounted about the circumference of a disc-shaped module
Crescentini teaches a plurality of Hall-effect sensors [fig. 1 @1-4, ¶0056, “An arrangement as exemplified herein may thus be regarded as including two sensors adapted to be realized on a same active area (a same n-well, for instance)”] mounted about the circumference [fig. 1 @10] of a disc-shaped module [¶0040], “In one or more embodiments, the sensing element 10 may have an octagonal shape overall, that is with the electrodes 1 to 8 at the vertexes of an octagonal shape”]
Before the application was filed it would have been obvious to configure a hall effect sensor as a plurality of Hall effect sensors mounted in a disc shaped module, as taught by Crescentini into the system and self-propelled vehicle taught by Seacat in view of Kernebeck and Duindam, in order to provide a highly competitive low-cost/high-speed/high-sensitivity Hall-based sensor arrangement (Crescentini: ¶0014).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694